DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (Polymer Journal, 2015, vol. 47, p. 727-732; cited in Applicant’s IDS).
Regarding Claims 1-3, Jin teaches a bio-based polymer including 4,4’-diaminotruxillic acid (Abstract).  The addition of a metal salt resulted in significant improvements in thermal and mechanical properties (p. 732, Conclusion; p. 731, Table 2).  The polymers have the following formula (p. 731, Scheme 1):

    PNG
    media_image1.png
    237
    469
    media_image1.png
    Greyscale

In one embodiment, the metal salt was sodium nitrate (NaNO3), resulting in a polymeric salt containing monovalent sodium cations.  In another embodiment the metal salt was magnesium nitrate (Mg(NO3)2), resulting in a polymeric salt containing magnesium (i.e. alkaline earth metal) cations (p. 732, third full paragraph ; p. 731, Table 2, second entry).  This product reads on Formula (1) of Claims 1 and 3 and Formula (2-1) of Claim 2 where M1 and M2 represent a monovalent metal or alkaline earth metal atoms; m and n=0 (and therefore X1 and X2 are not present); Z1 and Z3 are hydrogen; and Z2 is a nitrogen-substituted hydrocarbon group.
Regarding Claim 7, films formed from Jin’s polymer were immersed in water.  After immersion the films had a water content of up to 100% of the sample weight.  The water-swollen films were then treated with nitrate salts to obtain the product described above (p. 731, Salt Addition).  The water-swollen films read on a gel as claimed.
Regarding Claim 8, as indicated above, magnesium (a polyvalent metal) was used as a metal cation.  This reads on the claimed gelling agent.
Regarding Claims 10 and 11, Jin’s polymer is formed into films (Abstract).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Nanoscale, 2016, vol. 8, p. 12793-12802; cited in Applicant’s IDS) in view of Jin.
Regarding Claims 1, 2, and 4, Huang teaches bio-based polyimides and corresponding hybrid materials with titanium or zirconium oxide (Abstract).  Huang’s polyimides are based on 4,4’-diamino--truxillic acid (p. 12794, Materials; Scheme 1).  The polyimides have the following structure (p. 12794, Scheme 1):

    PNG
    media_image2.png
    91
    259
    media_image2.png
    Greyscale

This corresponds to Formula (1) of Claims 1 and 4 and Formula (2-1) of Claim 2 where m and n=0 (and therefore X1 and X2 are not present); Z1 and Z3 are unsubstituted carbonyl groups forming a ring structure together with Z2; Z2 is an unsubstituted hydrocarbon group; and M1 and M2 represent hydrogen.  Huang does not teach a polyimide where at least one of M1 and M2
In the same field of endeavor, Jin teaches polymers based on 4,4-diamino--truxillic acid (Abstract; p. 728, Scheme 1).  The addition of a metal salt resulted in significant improvements in thermal and mechanical properties (p. 732, Conclusion; p. 731, Table 2).  The increase in mechanical properties is due in part to the ionic interaction between the metal cations and the carboxylate groups derived from 4,4-diamino--truxillic acid (p. 732, third full paragraph).  In one embodiment, the metal salt was sodium nitrate (NaNO3), resulting in a polymeric salt containing monovalent sodium cations.  In another embodiment the metal salt was magnesium nitrate (Mg(NO3)2), resulting in a polymeric salt containing magnesium (i.e. alkaline earth metal) cations (p. 732, third full paragraph ; p. 731, Table 2, second entry).  
It would have been obvious to one of ordinary skill in the art at the time of filing to treat Huang’s polyimide with a sodium- or magnesium-containing salt as suggested by Jin in order to achieve improvements in thermal and mechanical properties.  This improvement would carry with it a reasonable expectation of success based on the fact that the polymers of both Huang and Jin include 4,4-diamino--truxillic acid, and Jin attributes the improvement to the interaction of cations such as sodium or magnesium with the carboxyl groups present in 4,4-diamino--truxillic acid residues.  
Modification of Huang in view of Jin results in a polymer according to Formula (1) of Claims 1 and 4 and Formula (2-1) of Claim 2 where m and n=0 (and therefore X1 and X2 are not present); Z1 and Z3 are unsubstituted carbonyl groups forming a ring structure together with Z2; Z2 is an unsubstituted hydrocarbon group; and M1 and M2
Regarding Claim 5, modification of Huang in view of Jin results in a polymer according to Formula (3) where R1 represents an unsubstituted hydrocarbon group having 8 carbon atoms and the remaining variables are as described above.
Regarding Claims 7 and 8, Huang teaches hybrid materials formed by sol-gel hybridization between the polymer described above and titanium or zirconium oxide (Abstract; p. 12795, Scheme 2).  These products read on a polymer gel as claimed.  Titanium or zirconium oxide read on polyvalent metal gelling agents.  Alternatively, when Jin’s magnesium salt is used, the magnesium cation reads on a polyvalent metal salt gelling agent.
Regarding Claims 10 and 11, Huang teaches films formed from the hybrid gel material (p. 12795, Preparation of the 4ATA-PI/titania and 4ATA-PI/zirconia hybrid films).
Allowable Subject Matter

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is directed to a polyamic acid.  Jin teaches polyureas that do not contain the structure -C(=O)-R1(COOH)2-C(=O)-.  Huang teaches polyimides based on a tetracarboxylic dianhydride.  Polyamic acids are intermediate products in some polyimide syntheses based on tetracarboxylic dianhydrides.  Huang uses a direct one-step imidization process (p. 12794, Scheme 1) that skips the polyamic acid intermediate.  In either case, the cited prior art does not recognize the utility of such an 
Claim 9 recites a gelling agent which is a diamine compound represented by Formula (5).  Jin teaches cationic metal gelling agents, and Huang teaches titania or zirconia gelling agents.  Both references teach polymer including repeating units based on a diamine falling within Formula (5).  However, one of ordinary skill in the art would find no motivation to include additional unreacted diamine, nor would one of ordinary skill in the art expect the additional unreacted diamine to function as a gelling agent as claimed. Therefore, Claim 9 is neither anticipated by nor obvious over the cited prior art.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the features of Claims 6 and 9.  Therefore, the subject matter of Claims 6 and 9 is allowable over the prior art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762